Case 2:21-cv-02436-SB-E Document 13 Filed 04/13/21 Page 1 of 2 Page ID #:74




 1
                                                               April 13, 2021
 2
                                                                   VPC
 3
 4
                                                                  JS-6
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12   NICHOLAS HALLET, an individual         )     Case No.: 2:21-ccv-02436-SB-E
                                            )
13                   Plaintiff,             )
                                            )     ORDER RE STIPULATION TO
14           vs.                            )     DISMISS ENTIRE ACTION WITH
                                            )     PREJUDICE
15   COUNTY OF LOS ANGELES, a               )
     public entity; and DOES 1 through 100, )
16   inclusive,                             )
                                            )
17                   Defendants.            )
                                            )
18                                          )
                                            )
19                                          )
                                            )
20
21         Per the stipulation by and between Plaintiff NICHOLAS HALLET

22   (“Plaintiff) and Defendant COUNTY OF LOS ANGELES, through their
23   respective counsel of record,

24         IT IS HEREBY ORDERED that the above-captioned action be and hereby

25   is dismissed, with prejudice, in its entirety, pursuant to Federal Rules of Civil
26   ///
27   ///

28   ///
                                  -1-
           ORDER RE STIPULATION TO DISMISS ENTIRE ACTION WITH
                               PREJUDICE
Case 2:21-cv-02436-SB-E Document 13 Filed 04/13/21 Page 2 of 2 Page ID #:75




 1   Procedure, Rule 41(a)(1)(A)(ii). Each party is to bear their own attorney’s fees and
 2   costs.
 3
 4   IT IS SO ORDERED.
 5
 6
 7   Dated: April 13, 2021                  _______________________________
 8                                          Honorable Stanley Blumenfeld, Jr.
                                            District Court Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                   -2-
              ORDER RE STIPULATION TO DISMISS ENTIRE ACTION WITH
                                  PREJUDICE
